Citation Nr: 9914852	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-17 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a post-traumatic stress disorder (PTSD), prior to 
January 4, 1999.

2.  Entitlement to a disability rating in excess of 30 
percent for PTSD, effective from January 4, 1999.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1971, including service in the Republic of Vietnam 
from July 1969 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a
February 1998 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Salt Lake City, Utah, which 
granted service connection for the veteran's PTSD disorder, 
and assigned a disability rating of 10 percent, effective 
October 8, 1997.

The Board notes that the veteran, in a statement dated in 
January 1994, indicated that he had PTSD and "may" request 
to file a claim for PTSD at a later date.  The RO proceeded 
to adjudicate a claim for  PTSD; notified the veteran 
properly of its July 1994 rating decision denying service 
connection for PTSD; and notified him of his appellate 
rights.  The denial of service connection for PTSD was based 
on a lack of any competent evidence or diagnosis showing that 
the veteran suffered from the disorder.  The veteran did not 
disagree with the 1994 rating decision, but requested in 
October 1997 that the RO "reopen" his claim based on "new 
and material evidence."  Without specifically addressing the 
issue of reopening the claim based upon new and material 
evidence, the RO obtained additional evidence and issued a 
rating decision in February 1998, which granted service 
connection for the veteran's PTSD and assigned a disability 
rating of 10 percent.

By a rating dated in February 1999, the RO increased the 
rating for PTSD from 10 percent to 30 percent effective from 
January 4, 1999.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that on a claim 
for an increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, even 
though the RO issued a decision awarding a rating higher than 
10 percent, the veteran's appeal proceeds.  Id.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  In this case, the RO has provided a 
staged rating for discrete intervals during the pendency of 
the appeal.  However, the RO certified the issue as an 
increased rating for PTSD.  In view of the above, the Board 
recharacterizes the issues as they are set forth above.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  Service connection has been established for PTSD 
effective as of October 8, 1997.

3.  Since October 1997, the veteran's PTSD has been 
manifested by intrusive thoughts, hyperarousal, 
hypervigilance, social isolation, irritability, and mild to 
moderate difficulty in establishing and maintaining effective 
work and social relationships.  

4.  The veteran has been able to maintain effective 
interpersonal relationships with his family and friends; he 
has been able to maintain continuous employment; his routine 
behavior, self-care, and conversation are normal; his short- 
and long-term memory have not been shown to be inadequate; 
and he does not experience impairment in thought processes or 
communication.

5.  The veteran's PTSD symptoms have remained essentially 
stable since October 1997 and are not productive of symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired abstract thinking; or 
disturbances of motivation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for 
PTSD were met as of October 8, 1997.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (1998).

2.  The criteria for a disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 
9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  A claim for an increased rating is generally 
regarded as a new claim and is subject to the well-
groundedness requirement.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 631 (1992).  In order to present a well-grounded 
claim for an increased rating of a service-connected 
disability, the veteran need only submit competent testimony 
that symptoms, reasonably construed as related to the 
service-connected disability, have increased in severity 
since the last evaluation.  Id. at 631-632; Jones v. Brown, 7 
Vet. App. 134, 138 (1994).  The veteran has asserted that his 
PTSD is more disabling than contemplated by the current 
evaluation, and thus the Board finds that his claim of 
increasing severity of his service-connected PTSD establishes 
a well-grounded claim for an increased evaluation.  See 
Proscelle, 2 Vet. App. at 631.  

The VA has afforded the veteran several examinations in 
relation to this claim, and obtained medical records 
pertaining to the treatment the veteran has received for his 
PTSD.  There does not appear to be any pertinent evidence 
that is not of record.  Thus, the Board finds that VA has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to his claim.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations, 
mandating an evaluation of the complete medical history of 
the veteran's claimed disability, operate to protect veterans 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  38 C.F.R. §§ 4.1, 4.2 (1998); Schafrath, 1 
Vet. App. at 593-94.

The veteran's disability, however, must be reviewed in 
relation to its history.  38 C.F.R. § 4.1.  Other applicable, 
general policy considerations are: interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (1998); where there is a question 
as to which or two evaluations apply, assigning a higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7 
(1998); and, evaluating functional impairment on the basis of 
lack of usefulness, and the effects of the disability upon 
the person's ordinary activity, 38 C.F.R. § 4.10 (1998); 
Schafrath, 1 Vet. App. 589.  In any case, with particular 
regard to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Pursuant to the criteria set forth in 38 C.F.R. § 4.130, 
Diagnostic Code 9411, a 100 percent rating is warranted for 
PTSD where there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

A 70 percent rating is warranted for PTSD where there is 
occupation and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.
 
A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent rating is warranted when a veteran has 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 10 percent rating is warranted when a veteran has 
occupational and social impairment due to mild and transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during period of significant 
stress, or; symptoms controlled by significant medication.  
Id.


Background.  Service records show that the veteran served in 
combat in the Republic of Vietnam.  He served as a medic, and 
received the Combat Medic Badge.

By a statement dated in January 1994 the veteran indicated 
that he suffered from PTSD.  In an April 1994 letter he wrote 
that depression and rage had plagued him since his discharge 
from service.  He wrote that he feared he would kill somebody 
with his "super aggression."

Finding that no competent and probative evidence established 
a diagnosis of PTSD, the RO denied service connection for 
PTSD in July 1994.

By a statement received on October 8, 1997, the veteran 
requested that his claim for service connection for PTSD be 
reopened.  He reported that he had been treated at a VA 
medical facility and requested that records of this treatment 
be obtained and used as new and material to reopen his claim.

The VA outpatient records were obtained which reflect that 
the veteran underwent a psychological evaluation in September 
1997.  During the September 1997 VA psychological evaluation, 
the veteran stated that his temper was staying calm with 
medication, but that he could still get quite upset.  The VA 
examiner quoted the veteran as having asked "not to be put 
in charge" because the stress can agitate him.  He also 
stated that he had trouble dealing with authoritarian men.  
The VA examiner provided a diagnosis of mild PTSD.  An 
outpatient record from October 1997, noting the veteran's 
conduct during a group therapy session, reflects that he was 
an active participant within the group, and identified his 
thoughts and feelings about the various issues covered.

The veteran reported for a VA examination in December 1997.  
The VA examiner noted that the veteran was casually and 
neatly dressed, and that his hygiene was good.  The veteran 
was noted to be open, candid, and cooperative during the 
examination.  The examiner reported that the veteran's rate, 
volume, and tone of speech were normal; his thought content 
was within normal limits and linear; his attention span and 
concentration were good; and no memory problems were 
identified.

During the December 1997 examination, the veteran discussed 
his traumatic experiences in Vietnam with the examiner.  The 
examiner noted that at one point the veteran became tearful 
and required time to compose himself; at other times his 
voice became strained and his muscles tensed.  He spoke of 
the difficulties he experienced when he came home, such as 
not being able to find a job.  He also stated that "everyone 
hated my ass because I had been in Vietnam."  It was 
reported that the veteran attended nursing school in 1972 and 
eventually received his R.N. degree.  It was noted that he is 
currently married to his second spouse.  The examiner 
reported that the veteran has worked steadily and 
continuously as a staff nurse for many years  The veteran 
stated that he has always felt good about nursing and it 
seems to have been a good choice for him.

During the December 1997 VA examination, the veteran also 
identified several symptoms of PTSD to the examiner.  He 
stated that he has had problems with anger ever since his 
return from Vietnam.  He said that he reacts with anger when 
he feels threatened of being put down, and that this anger 
usually results in verbal aggression.  He reported that any 
sudden loud noise can really "set him off," and that he 
used to "hit the ground" when a car would backfire.  He 
reported having nightmares when he first came back from 
Vietnam, but that more recently he usually does not remember 
them.  He reported having a startle response to sudden 
movements or noises.  He stated that he regards himself as 
hypervigilant, and that he does not like crowds of people.  
He told the examiner there are numerous cues that serve to 
remind him of his service in Vietnam, and that he often 
reacts with a readiness for anger.  He stated that he 
experiences intrusive thoughts "probably every day," but 
that he does not think he has any problems giving or 
receiving affection.  The veteran told the examiner that his 
former and current spouse have not reported noticing that the 
veteran seems particularly restless while sleeping.  The VA 
examiner provided a diagnosis of mild to moderate PTSD.  A 
Global Assessment of Functioning (GAF) score of 70 was given.

Also of record are VA medical reports, dating from November 
1997 to April 1998, which record the veteran's outpatient 
treatment and group therapy sessions.  In a November 1997 
medical progress report, the person making the entry noted 
that the veteran appeared in conflict due to his humanitarian 
drives and contrary actions, but the veteran was proud of his 
achievements.  The veteran reported that he experienced a 
less reactive anger when on his medication.  The veteran 
described his job as very stressful, in part because of the 
necessity of dealing with critically ill patients.  He 
expressed his apparent frustration with a lack of recognition 
he felt, as evidenced by the fact that he had to work on 
Veteran's Day while non-veterans had the day off.  However, 
the veteran stated that he felt the group therapy sessions 
were helpful; that he "sees himself" in other group 
members; and that he recognizes his progress.  The person 
making the entry noted that the veteran appears to cope with 
stress in isolative ways, and has difficulty asking for help.

In a December 1997 medical progress report, the veteran 
reported that his medication had been very helpful because it 
gave him time to consider his actions.  The veteran recounted 
that he was feeling tearful and sentimental.  He admitted to 
the person making the entry that his impulsiveness toward his 
children was misguided, and due in part, the veteran felt, to 
his hearing loss.  The person making the entry in December 
1997 reported that, despite the veteran's relatively stable 
work history, the veteran "remains profoundly socially 
affected by PTSD;" has significant PTSD, especially evident 
in his nervous tension and hyper irritability nervous system; 
and his startle response was still profound.

The RO in a February 1998 rating decision granted service 
connection for the veteran's PTSD, and assigned a 10 percent 
disability rating, effective October 8, 1997.  The veteran 
filed a timely disagreement with the February 1998 rating 
decision, contending that his PTSD warranted a disability 
rating higher than 10 percent.

A February 1998 progress report reflects that the veteran's 
medication continued to help lessen his temper, and helped in 
improving his family relationships.  A report from a group 
therapy session in March 1998 notes that the veteran was 
involved in the group's discussion, and posed relevant 
questions which the group facilitator believed might signify 
that "he is struggling to find and use better way to deal 
with strong feeling associated with PTSD."  In April 1998, 
it was noted that the veteran was ventilating his feelings of 
anger and guilt, and frustration that he "doesn't get 
recognition."

The veteran submitted a letter to the RO in October 1998, 
further describing his PTSD symptoms.  He wrote that he can 
be fine for several weeks, then have an emotional outburst 
triggered by loud noise or perceived threats.  He stated that 
his outbursts can transform him into a state of aggression, 
usually verbal, and that he has threatened neighbors and 
strangers whom he perceived as a threat.  He stated that the 
outbursts are embarrassing and worrisome; that they have 
caused him to feel alienated from his family and friends; and 
that he later becomes depressed because of his behavior.  He 
wrote that he fears no one and feels invincible when he gets 
into these "emotional states," and "God help anyone who 
may interfere."  He stated that he has been working nights 
because less confrontations arise due to the decrease in 
noise and less people are working.  He conceded that his 
outbursts are less frequent but they remain waiting to 
happen, and he described his typical behavior as "aggression 
followed by depression."  He stated that he was in the 
process of changing jobs, apparently beginning his third job 
in three and a half years.  He also admitted that his 
medication had been helping his mood swings, but if he 
forgets to take the medication, the "ugly mood" takes over.  
He stated that his short term memory can be poor, and that he 
will walk out of patients' rooms without remembering what he 
was going to do.  He also stated that VA has been helpful to 
him, and that the VA examination is accurate in describing 
his feelings.

The veteran's claims file was reviewed by the VA examiner 
during VA examination in January 1999.  The examiner noted 
that the veteran arrived neatly groomed, alert, oriented, and 
cooperative.  The examiner noted no behavioral or speech 
abnormalities.  His thoughts were organized and without 
evidence of disorder.  The VA examiner noted that the veteran 
did appear hyperaroused, restless, and edgy.  The veteran was 
able to identify numerous conditions associated with his 
anxiety, including daily interactions with his family, his 
colleagues, and strangers when in frustrating situations such 
as driving or waiting in lines.  He described having trouble 
relaxing and being overreactive to criticism or threats.  He 
described worrying about interactions and small disturbances 
for long periods of time.  The veteran reported that he had 
nightmares shortly after his experiences in Vietnam, but 
stated that he has no nightmares now directly involving his 
in-service trauma.  

The veteran recounted his Vietnam experiences to the VA 
examiner during the January 1999 examination.  He identified 
anger as the most significant symptom of his PTSD since his 
return from Vietnam.  He stated that he loses his temper with 
little provocation, and becomes easily angered by stimuli 
such as loud noises, criticisms, and interactions with men.  
In addition to anger problems, the veteran reported of being 
hypervigilant, and becoming quite emotional at times, for no 
particular identifiable reason.  The veteran related that he 
continued to experience startle reactions to loud noises, 
especially fireworks and backfiring cars.  He told the VA 
examiner that, in his view, the stressors in Vietnam led to a 
permanent kind of hyperaggressiveness, which the veteran saw 
as a significant problematic defect.

The results of the VA examiner's psychological testing were 
consistent with the veteran's reports of difficulty relaxing, 
excessive perspiration, a generalized state of tension, and 
being restless, worried, hyperalert and edgy.  The examiner 
opined that while it appears that the veteran has proven to 
be a reliable employee, there are limitations in his 
employment.  The examiner noted that the veteran does best in 
environments where he has more limited exposure to people and 
the inevitable interpersonal stressors associated with 
people.  The examiner opined that the veteran's employment, 
limited as it is by his problems, would probably preclude 
higher level of supervisory positions.  The most significant 
effect noted by the VA examiner pertained to the veteran's 
interpersonal relationships, i.e., he limits his interactions 
largely to his family, and continues the isolation that began 
in Vietnam.  The examiner's impression was that closeness has 
been compromised within the family secondary to his symptoms.  
Finally, the VA examiner notes, the veteran suffers as a 
result of his symptoms, and has to exert more psychic effort 
to maintain the other parts of his life than persons without 
such problems.  The examination concluded with diagnoses of 
PTSD and Generalized Anxiety Disorder.  A GAF score of 60 was 
given.

Based upon review of the veteran's 1999 VA examination and 
the veteran's outpatient treatment records, the RO issued a 
February 1999 rating decision, whereby the disability rating 
for the veteran's PTSD was increased to 30 percent, effective 
January 1999.  The veteran maintains that the severity of his 
PTSD is greater than that contemplated by the 10 percent 
disability rating assigned in the February 1998 rating 
decision.  His representatives submitted statements to the 
effect that the veteran also disagrees with the February 1999 
decision assigning a 30 percent disability rating.

In April 1999, the veteran provided information reflecting 
that he has been married to his current spouse since August 
1980 and that they have 2 children, one born in 1982 and one 
born in 1985.


Analysis.  Initially, the Board notes that the veteran's 
career as a nurse working primarily in the field of neuro-
critical care may qualify him as competent to testify 
regarding medical matters generally requiring medical 
expertise.  See Goss v. Brown, 9 Vet. App. 109, 115 (1996); 
cf. Black v. Brown, 10 Vet. App. 279 (1997).  The veteran has 
spoken of his emotional outbursts triggered by loud noise or 
perceived threats, and has made statements regarding the 
negative effects of these outbursts.  He stated that he has 
felt plagued with depression and rage since his discharge 
from service, and spoke of his fear that he might kill 
somebody with his "super aggression."

As noted above, the VA examination in December 1997 reflects 
that the veteran was neatly dressed and his hygiene was good.  
The veteran was candid and cooperative.  The examiner 
reported that the veteran's speech was normal; his thought 
content was within normal limits and linear; his attention 
span and concentration were good; and no memory problems were 
identified.  The veteran also reported that his PTSD symptoms 
were lessened to some degree by his medication.  The 
diagnosis of mild to moderate PTSD and the GAF score of 70 
reflect the examiner's assessment that the veteran was 
generally functioning pretty well and had some meaningful 
interpersonal relationships.

However, the record also includes evidence that veteran had 
significant difficulties in dealing with stress, and often 
reacted with anger and verbal aggression.  It was noted that 
any sudden loud noise could really "set him off."  His 
hypervigilance was noted, as was the fact that he dislikes 
crowds and avoids large gatherings of people.  VA progress 
notes reflects that in December 1997 it was reported that, 
despite the veteran's relatively stable work history, he 
"remains profoundly socially affected by PTSD;" that he had 
"significant" PTSD, especially evident in his nervous 
tension and hyper-irritability; and that his startle response 
was profound.

VA examination for disability evaluation purposes in January 
1999 again noted that the veteran was neatly groomed, alert, 
oriented, and cooperative.  The examiner noted no behavioral 
or speech abnormalities.  His thoughts were organized and 
without evidence of disorder.  However, the veteran did 
appear hyperaroused, restless, and edgy.  The veteran 
described having trouble relaxing and being overreactive to 
criticism or threats.  He described worrying about 
interactions and small disturbances for long periods of time.  
He identified anger, hypervigilance, and startle reactions as 
PTSD symptoms.  Psychological testing was consistent with the 
veteran's reports of difficulty relaxing, a generalized state 
of tension, and being restless, worried, hyperalert and edgy.  
The examiner indicated that the PTSD symptoms would probably 
preclude supervisory positions.  The examiner assigned a GAF 
score of 60, indicative of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.

The evidence of record reflects that the veteran served in 
Vietnam during 1969 and 1970; that he was released from 
service in July 1970; that he entered nursing school in 1972; 
that he has had a relatively stable work history; and that he 
has been married to his current spouse, who is also a nurse, 
since 1980.  Although he has generally functioned 
satisfactorily, he has suffered from a startle response, 
hypervigilance, intrusive thoughts of his Vietnam 
experiences, difficulty relaxing, a generalized state of 
tension, and irritability.  He has a tendency to lose his 
temper with little provocation and functions best with 
limited exposure to others.  He admits to having difficulty 
in adapting to stressful circumstances, including stressful 
job-related situations.  The most recent VA examination 
indicated that the veteran's employment opportunities are 
limited in that higher supervisory positions are probably 
precluded by his easy irritability and anger.  The veteran's 
noted susceptibility to aggressive behavior is suggestive of 
an impaired impulse control.

However, there has been no showing that the veteran 
experiences spatial disorientation or neglects his personal 
appearance and hygiene.  His stable work history and marriage 
reflects that he has been able to establish and maintain 
effective relationships.  While the veteran may have 
alienated friends and family at times due to his PTSD 
symptoms, the evidence does not suggest that he lacks friends 
or relationships due to his PTSD.

Upon review of the entire evidentiary record, the Board finds 
a distinct lack of evidence suggesting that the veteran 
presents with PTSD symptoms sufficient to warrant a 50 
percent disability rating for PTSD.  The December 1997 VA 
examination report reflects that the veteran's speech was 
normal in its rate, volume, and tone; and the examiner noted 
that he was open, candid, and cooperative during the 
interview.  There is no evidence showing that he suffers from 
panic attacks more than once a week.  Further, there has been 
no showing of a difficulty in understanding complex commands; 
or any impairment of his long-term memory.  Although his 
anger, and his tendency to threaten when provoked by 
pertinent stimuli, show some impaired judgment and 
disturbances of mood, there remains no evidence showing 
impairment of his motivation or abstract thinking.  While 
acknowledging that stimuli exist that may, and indeed 
sometime do, make it difficult to establish and maintain 
effective work and social relationships, there is no evidence 
showing that such stimuli prevent the veteran from keeping 
and performing his job to the satisfaction of his employers.  
Thus, the veteran does not manifest the vast majority of the 
symptoms required for a 50 percent rating for a psychiatric 
disorder.  Accordingly, the Board finds that the veteran's 
PTSD symptoms do not meet the criteria for a 50 percent 
rating.  Since the veteran's PTSD does not meet the criteria 
for a 50 percent rating, it is axiomatic that the Board also 
finds that the veteran's PTSD symptoms do not meet the 
criteria for a 70 percent or a 100 percent rating.

The evidence tends to show that the veteran is generally 
functioning satisfactorily, and no evidence suggests that he 
is incapable of exhibiting normal behaviors, performing self-
care, and carrying on normal conversation.  The finding of 
self-care is supported by the fact that the veteran was 
neatly groomed and dressed and had good personal hygiene at 
the December 1997 and January 1999 VA examinations.  The 
finding of normal conversation is supported by the findings 
of the December 1997 and January 1999 VA examinations, and 
the reports generated during his outpatient treatment.  While 
the evidence does establish that the veteran's PTSD symptoms 
have resulted in occupational and social impairment, the 
impairment has been assessed as mild to moderate on both the 
December 1997 and the January 1999 VA examinations as 
reflected by the GAF scores of 70 and 60.  Thus, the evidence 
supports a finding that the veteran's PTSD has not resulted 
in occupational impairment warranting a rating in excess of 
the currently assigned 30 percent rating.  This determination 
is supported by the fact that he appears to have maintained 
employment as a nurse, if not with the same employer, then in 
a relatively steady and continuous course for many years.  
Although the December 1997 and January 1999 VA examinations 
show that he suffers social impairment, as exhibited by his 
feelings of isolation and avoidance of crowds, it is also 
noted that he continues to interact and relate with his 
family and with others at work.  The evidence does not 
suggest that the veteran avoids social interaction 
altogether.  In sum, the evidence in the claims file 
establishes, by a preponderance of evidence, that under 
pertinent VA law, regulations, and criteria, the assignment 
of a disability rating in excess of 30 percent is not 
warranted in this case.

As noted above, in a claim placed in appellate status by 
disagreement with the original or initial rating award, as is 
the case herein at issue, separate compensable evaluations 
must be assigned for separate periods of time if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal.  Fenderson, supra 
at 126.  In this case, the RO has determined that the 
evidence shows that the severity of the veteran's PTSD 
increased in severity as of the date of the January 1999 VA 
examination.  The RO, noting that the December 1997 examiner 
assigned a GAF score of 70 while the January 1999 VA examiner 
assigned a score of 60, held that the 1999 examination first 
showed that the veteran's PTSD symptoms met the criteria for 
a 30 percent rating.

The examiner's classification of the severity of the PTSD 
symptoms is not determinative of the degree of disability.  
Consideration must be given to the whole history of the 
disorder, including the outpatient treatment records and the 
veteran's account of his symptoms.  The rating assigned must 
represent the impairment of social and industrial 
adaptability based on all of the evidence of record.  There 
is nothing in the record to suggest that the veteran's PTSD 
symptoms increased in severity as of January 1999.  In the 
Board's opinion, the PTSD symptoms which were identified at 
the time of the January 1999 examination were present at the 
time that the veteran filed his claim for service connection 
for PTSD and at the time of the VA examination in December 
1997.  While the January 1999 examination report may reflect 
a more detailed account of such symptoms, the Board is of the 
opinion that the symptoms themselves did not change or 
increase in severity from the time of the earlier 
examination.  This conclusion is supported by and is entirely 
consistent with the outpatient treatment records and the 
veteran's statements.  Accordingly, the Board finds that the 
veteran is entitled to a 30 percent rating for PTSD as of the 
date service connection was established for PTSD, that is, as 
of October 8, 1997.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  The Board, for the reasons set forth 
above, concludes that the veteran's psychiatric history, 
symptoms, and manifestations are consistent with the 30 
percent rating currently assigned, and that the preponderance 
of the evidence is against the assignment of an evaluation in 
excess of 30 percent.  The evidence is not in relative 
equipoise, and the disability picture, as discussed above, 
does not approximate the criteria for a higher rating.  
Accordingly, the provisions of 38 U.S.C.A. § 5107(b) and 38 
C.F.R. §§ 4.3, 4.7 are not for application.


ORDER

Entitlement to a disability rating of 30 percent for PTSD is 
granted as of October 8, 1997, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 30 percent 
for PTSD is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

